19-3031
     Singh v. Garland
                                                                              BIA
                                                                         IJ Poczter
                                                                      A201 274 021
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            MICHAEL H. PARK,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   HARJIT SINGH,
14            Petitioner,
15
16                      v.                                  19-3031
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Genet Getachew, Esq., Brooklyn,
24                                      NY.
25
26   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
27                                      Attorney General; Russell J-E.
28                                      Verby, Senior Litigation Counsel;
 1                               John D. Williams, Trial Attorney,
 2                               Office of Immigration Litigation,
 3                               United States Department of
 4                               Justice, Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9          Petitioner Harjit Singh, a native and citizen of India,

10   seeks review of a September 13, 2019 decision of the BIA

11   affirming a January 30, 2018 decision of an Immigration Judge

12   (“IJ”) denying his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Harjit Singh, No. A 201 274 021 (B.I.A. Sept.

15   13, 2019), aff’g No. A 201 274 021 (Immig. Ct. N.Y.C.y Jan.

16   30, 2018).     We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

20   520, 522 (2d Cir. 2005).    The applicable standards of review

21   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

23   adverse credibility determination for substantial evidence).

                                    2
 1        “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination      on” inconsistencies     within     and   between    an

 4   applicant’s statements and other evidence “without regard to

 5   whether an inconsistency, inaccuracy, or falsehood goes to

 6   the heart of the applicant’s claim, or any other relevant

 7   factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to

 8   an IJ’s credibility determination unless, from the totality

9    of the circumstances, it is plain that no reasonable fact-

10   finder could make such an adverse credibility ruling.”                Xiu

11   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

12   Hong Fei Gao, 891 F.3d at 76.         Substantial evidence supports

13   the adverse credibility determination here.

14       Singh alleged that Congress Party members attacked him

15   in October 2012 and February 2013 and the police did not act

16   on his complaint and instead protected the Congress Party

17   members.     The    agency   concluded   that   his    claim   was    not

18   credible.   To arrive at this conclusion, it reasonably relied

19   on the cumulative impact of contradictions between Singh’s

20   claim and his corroborating evidence, a lack of corroboration

21   of material facts, and Singh’s admission that his father


                                       3
 1   prepared all the witness affidavits.            First, Singh testified

 2   that he was attacked by members of the Congress Party; but

 3   Singh’s father stated that Singh had “been attacked two times

 4   by the members of Congress party and the police.”                The agency

 5   was not required to accept Singh’s assertion that his father

 6   spoke “figuratively.”         See Siewe v. Gonzales, 480 F.3d 160,

 7   168    (2d     Cir.   2007)   (“[R]ecord    support    for   a    contrary

 8   inference—even one more plausible or more natural—does not

 9   suggest error.”); Majidi v. Gonzales, 430 F.3d 77, 80 (2d

10   Cir. 2005) (“A petitioner must do more than offer a plausible

11   explanation for his inconsistent statements to secure relief;

12   he must demonstrate that a reasonable fact-finder would be

13   compelled to credit his testimony.” (cleaned up)).

14          Second, Singh testified that he went to the police

15   following the October 2012 attack accompanied by his “father

16   and the head of the village.”            His father’s affidavit states

17   only    that    “Singh   went   to   the    police    station,”    without

18   mentioning that he or the head of the village accompanied

19   him.    This omission undermined Singh’s credibility as there

20   was no other evidence to corroborate the report to the police.

21   See Xiu Xia Lin, 534 F.3d at 167–68 & n.3 (allowing reliance


                                          4
 1   on cumulative effect of inconsistencies and omissions “as

 2   long as the ‘totality of the circumstances’ establishes that

 3   an asylum applicant is not credible.” (quoting 8 U.S.C.

 4   § 1158(b)(1)(B)(iii))); Biao Yang v. Gonzales, 496 F.3d 268,

 5   273 (2d Cir. 2007) (“An applicant’s failure to corroborate

 6   his or her testimony may bear on credibility, because the

 7   absence of corroboration in general makes an applicant unable

 8   to rehabilitate testimony that has already been called into

9    question.”).

10          Finally, Singh’s corroborating evidence undermined his

11   credibility because affidavits—ostensibly from his uncle, the

12   head    of   the   village,    and   a   local    official—were    nearly

13   identical to that written by his father.             See Mei Chai Ye v.

14   U.S. Dep’t of Justice, 489 F.3d 517, 519 (2d Cir. 2007) (“When

15   an   asylum    applicant      himself    has    submitted   two   or   more

16   affidavits in support of his application that, he says, have

17   been provided by different persons, but which are strikingly

18   similar in their structure or language, our court has allowed

19   an [IJ] to treat those similarities as evidence supporting an

20   adverse credibility finding.”).                “[I]t is reasonable and

21   unproblematic for an IJ to infer that an applicant who


                                          5
 1   [himself] submits the strikingly similar documents is the

 2   common source of those suspicious similarities.”                    Id.

 3         Taking these findings cumulatively, “the totality of the

 4   circumstances”          supports      the            adverse      credibility

 5   determination.      8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu

 6   Xia   Lin,   534    F.3d    at     167.        The    adverse     credibility

 7   determination      is   dispositive       of    asylum,        withholding   of

 8   removal and CAT relief because all three forms of relief were

 9   based on the same factual predicate.                 See Paul v. Gonzales,

10   444 F.3d 148, 156–57 (2d Cir. 2006).

11         For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                      FOR THE COURT:
15                                      Catherine O’Hagan Wolfe,
16                                      Clerk of Court




                                          6